N/

FILED

UCT 3 l 2012
UNITED STATES DISTRICT COURT clerk U_S_ District & gankmpt¢;y
FOR THE DISTRICT OF COLUMBIA Courts for the District ot Co|umb|a
David Kissi,
Plaintiff,
v. Civil Action No. /@2 "/7¢;

United States of America,

\/\;§§/&/&§\./£

Defendant.
MEMORANDUM OPINION

The plaintiff, proceeding pro se, has submitted an application to proceed in forma
pauperis and two documents captioned: "Complaint To Set Aside A Flawed Conviction Despite
the Verdict In Hostile Maryland Case # AW05-cr-00254 and AW 12-cv-l944" and "Amended
Complaint To Set Aside A Flawed Conviction Despite the Verdict In Hostile Maryland -
Combined With A Request For Evidentia;ry Hearing On Maryland’s Hostility That Abridges
Kissi’ 4"‘ & 6"‘ AmendmentRights. Case # AW05-cr-0O254 and AW l2-cv-l944." A federal
district court is not a reviewing court and, thus, lacks subject matter jurisdiction to review the
final determinations of other courts. See 28 U.S.C. §§ 1331, 1332 (general jurisdictional
provisions); Flemz'ng v. United States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513
U.S. 1150 (1995). Hence, the Court will grant the plaintiff’ s application to proceed in forma
pauperis and will dismiss this action for lack of subject matter jurisdiction. See Fed. R. Civ. P.
l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that subject matter

jurisdiction is wanting).'

 

Date; october /£»/, 2012

Uni e States District Judge

‘A separate Order of dismissal accompanies this Memorandum Opinion.